Citation Nr: 0116189	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  97-30 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from November 1969 to April 
1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California, and Denver, 
Colorado.  The veteran testified before hearing officers at 
the Denver RO in September 1996 and May 1997.  In January 
1999, the veteran testified from the Denver RO at a 
videoconference hearing before the undersigned Member of the 
Board in Washington, D.C.  

In a decision dated in April 2000, the Board determined that 
new and material evidence sufficient to reopen a claim for 
service connection for PTSD had not been submitted.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In an order dated in March 2001, 
the Court vacated the Board decision and remanded the claim 
to the Board for readjudication.  

In the decision dated in April 2000, the Board characterized 
the issue as whether new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.  The Board found that the veteran had 
not initiated an appeal following notification of a September 
1993 rating decision in which the RO in Oakland, California, 
denied entitlement to service connection for PTSD, and the 
Board concluded that evidence added to the record since the 
September 1993 rating decision was not new and material to 
reopen the claim.  Upon current review of the record, the 
Board observes that in the September 1993 rating decision, 
the RO denied service connection for PTSD on the basis that 
it had been unable to establish that the veteran suffered a 
stressor in service that caused his currently diagnosed PTSD.  
Review of the record shows that in November 1993 the veteran 
submitted a statement detailing his contentions concerning 
this claim and asserting that his PTSD is a result of his 
military service.  This, in the Board's judgment, is 
sufficient to be construed as expressing disagreement with 
the RO's September 1993 decision denying the claim.  As the 
statement can be reasonably construed as expressing 
disagreement with a specific determination of the RO, is in 
writing, was filed with the RO within one year after the date 
of mailing of notice of the RO decision and was filed by the 
claimant, it is a timely notice of disagreement as to the 
September 1993 RO decision on the PTSD claim.  See Gallegos 
v. Gober, 14 Vet. App. 50 (2000); 38 C.F.R. § 20.201 (2000).  
Therefore, because the original rating decision did not 
become final under the provisions of 38 U.S.C.A. § 7105(c) 
(West 1991) as to the issue of entitlement to service 
connection for PTSD, the issue of whether new and material 
evidence has been submitted does not need to be considered in 
the adjudication of the claim.  


REMAND

The veteran is seeking service connection for PTSD, which he 
contends is due to stressful experiences in service.  He 
reports that upon his initial bunk assignment in the barracks 
at Fort Leonard Wood, he feared for his life and safety 
because of racial prejudice against him.  He states that 
because of that fear, he chose to sleep on another floor of 
the barracks and was thereafter charged with being AWOL 
several times and was also charged with disobeying a direct 
order.  He was sent to the stockade pending a Special Court 
Martial, and he states that during that time he was sexually 
assaulted by two other prisoners and that the assault was 
witnessed by a military policeman, who did nothing to stop 
the assault.  

The veteran has identified the men who assaulted him as 
Private Sullivan and Private Thomas and he has identified the 
military policeman as Private First Class Hardy or Harding.  
The veteran has testified that he was put in the stockade in 
February 1970, and the record shows that the court martial 
conviction was in March 1970.  To date, attempts by the RO to 
further identify and possibly locate these individuals have 
been unsuccessful.  If feasible, the RO should attempt any 
further reasonable development, including determination of 
the designation of the unit at Fort Leonard Wood to which a 
military policeman would have been assigned with follow-up to 
determine, via unit records, unit rosters or unit morning 
reports whether a Private First Class Hardy or Harding was in 
that unit in February or March 1970.  If such an individual 
is identified, the RO should then attempt to locate him and 
request that he corroborate, if possible, the veteran's claim 
of having been sexually assaulted while in the stockade.  

Review of the record shows that on a VA Form 21-4138 dated in 
August 1993, the veteran reported that he was given an 
Article 15 while he was in the stockade.  The veteran said 
that while he was in service the only person he told about 
the sexual assault was the officer who signed the Article 15.  
The record shows that from 1 February 1970 to his discharge 
from service in April 1970, the veteran was assigned to 
Company C, 2d Battalion, 5th Combat Support Training Brigade, 
United States Army Training Center Engineer, Fort Leonard 
Wood, Missouri (Co C, 2d Bn, 5th CST Bde, USATC Engr, FLW 
MO).  The record includes a copy of DA Form 2627-1, Record of 
Proceedings Under Article 15, UCMJ, concerning offenses that 
occurred between 1 February and 10 February 1970, on 19 
February 1970, on 21 February 1970, 24 February 1970 and 25 
February 1970.  The form was signed by Lt. Colonel Donald D. 
Davis, CO, 2d Bn, 5th CST Bde, USATC Engr, FLW MO, and by the 
veteran's company commander, 1st Lt. Trevor T. Williams, CO, 
Co C, 2d Bn, 5th CST Bde, USATC Engr, FLW MO.  The record 
also includes a copy of a Summary Court-Martial Order Number 
26 dated 18 March 1970, over the signature line of 
Headquarters Commander, Col. John W. Kiely, 2d Bn, 5th CST 
Bde, USATC Engr, FLW MO.  The RO should request that the 
veteran identify which, if any of these officers, he told 
about the sexual assault.  If the veteran identifies an 
officer, the RO should ascertain whether it is feasible to 
contact that individual for possible corroboration of the 
veteran's statements concerning the claimed sexual assault.  

Further review of the record shows that in a State of 
California, Department of Social Services evaluation form for 
mental disorders prepared by a VA social worker in October 
1992 and in a psychosocial assessment prepared by the same 
social worker in March 1993, the social worker noted that the 
veteran's past psychiatric treatment included VA 
hospitalization in Chicago in 1971 and hospitalization at 
Holy Cross Hospital in Chicago in 1973.  In addition, in a 
City and County of San Francisco Community Mental Health 
Services Initial Evaluation for Case Management dated in 
September 1992, the veteran's history was noted to include 
hospitalization for mental breakdown at Inglewood Hospital in 
Chicago in 1972.  The Board finds no indication in the file 
that records concerning these hospitalizations have been 
obtained or requested.  The RO should attempt to obtain such 
records as they could be pertinent to the veteran's claim.  

During the pendency of the veteran's appeal, but after the 
claim was last considered by the RO, the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) was signed into law.  This 
liberalizing legislation is applicable to the veteran's case.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO, with the assistance of the 
Department of the Army, should attempt to 
ascertain the specific unit identifier 
for military police assigned to the Fort 
Leonard Wood stockade in February and 
March 1970.  With that information, the 
RO should attempt to determine, via unit 
records, unit rosters or unit morning 
reports whether a Private First Class 
Hardy or Harding was in that unit in 
February or March 1970.  If such an 
individual is identified, the RO should 
then attempt to locate him and request 
that he corroborate, if possible, the 
veteran's claim of having been sexually 
assaulted while in the stockade.  

2.  The RO should contact the veteran, 
through his attorney, and request that he 
identify the officer whom he states he 
told about the sexual assault in service.  
The RO should ask the veteran whether the 
officer may have been:  1st Lt. Trevor T. 
Williams, CO, Co C, 2d Bn, 5th CST Bde, 
USATC Engr, FLW MO; Lt. Col. Donald D. 
Davis, CO, 2d Bn, 5th CST Bde, USATC 
Engr, FLW MO; or Headquarters Commander, 
Col. John W. Kiely, 2d Bn, 5th CST Bde, 
USATC Engr, FLW MO.  If the veteran 
identifies an officer, the RO should 
attempt to locate and contact that 
individual for possible corroboration of 
the veteran's statements concerning the 
claimed sexual assault.  

3.  The RO, again through the veteran's 
attorney, should request that the veteran 
identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers from 
whom he has received psychiatric care or 
evaluation since service.  In the 
request, the RO should ask the veteran to 
identify the specific Chicago VA health 
care facility where he was hospitalized 
in 1971.  The RO should also ask him to 
provide more specific addresses for 
Inglewood and Holy Cross Hospitals in 
Chicago.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file copies of all 
identified medical records that have not 
been obtained previously.  

4.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran or is 
unsuccessful in identifying, locating and 
contacting the military policeman or any 
officer identified by the veteran whom he 
says he told about the sexual assault, 
the RO should inform the veteran of this 
through his attorney.  The veteran and 
his attorney should be requested to 
submit copies of the outstanding records 
and/or provide statements from anyone who 
may be able to corroborate the veteran's 
statements concerning his claimed sexual 
assault in service.  

5.  The RO should arrange for a VA 
examination of the veteran by a panel of 
two psychiatrists who have not previously 
examined or treated the veteran.  The 
physicians should determine the nature, 
etiology and extent of any psychiatric 
disability found to be present.  All 
indicated tests and studies should be 
performed.  A diagnosis of PTSD should be 
confirmed or ruled out.  If the diagnosis 
includes PTSD, the physicians should be 
requested to identify and explain the 
elements of the diagnosis including the 
specific stressor(s) accountable for the 
disorder.  The rationale for all opinions 
should be explained.  In this regard, the 
physicians should be requested to state 
whether the veteran's assignment to a 
bunk where there were no other African-
Americans and/or his pre-trial stockade 
confinement in themselves constituted 
stressors for any current PTSD.  If the 
claimed sexual assault is identified as a 
stressor for any current PTSD, the 
physicians should be requested to 
identify behavior changes that occurred 
subsequent to the claimed assault and 
provide clinical interpretation of those 
changes in relationship to the diagnosis 
of any current PTSD.  The entire claims 
file must be made available for review by 
the physicians, and their report must 
reflect that they reviewed the file.  The 
report should be typed.  

6.  Thereafter, the RO should review the 
claims file and ensure that all requested 
actions have been conducted and completed 
in full.  The RO should ensure that it 
has complied with all development action 
prescribed in the VA Adjudication 
Procedure Manual, M21-1, Part III, for 
PTSD claims based on personal assault.  
See Patton v. West, 12 Vet. App. 272 
(1999).  In addition, the RO should 
undertake any further actions necessary 
to comply with the notification and duty 
to assist requirements of the VCAA.  

7.  Then, with consideration of all the 
evidence, the RO should readjudicate the 
veteran's claim for service connection 
for PTSD on a de novo basis.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case that addresses all evidence of 
record concerning the PTSD service 
connection claim and provide the veteran 
and his attorney an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
final outcome of this case.  The veteran need take no action 
until he is otherwise notified by the RO through his 
attorney.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




